                                                                            i ILEO ~

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                                          tPEWENGU'Pi
                                                                            DISTR

UNITED STATES OF AMERICA,                              DECISION AND ORDER

              V.                                       1;15-CR-00I42EAW

DAVID PIRK, ANDRE JENKINS a/k/a
Little Bear, and TIMOTHY ENIX a/k/a Blaze,

                     Defendants.



I.     INTRODUCTION


       The Court previously issued a Decision and Order (Dkt. 1491) denying the post-

verdiet motions filed by Defendants David Pirk ("Pirk") (Dkt. 1325), Andre Jenkins

("Jenkins") (Dkt. 1326), and Timothy Enix ("Enix") (Dkt. 1322) (collectively

"Defendants"), except to the extent that those post-verdict motions challenged Defendants'

convictions on Count 2 of the Second Superseding Indictment(Dkt. 33) based on Sessions

V. Dimaya, 138 S. Ct. 1204(2018), which held that 18 U.S.C. § I6(b)'s "crime ofviolence"

definition as incorporated into the Immigration and Nationality Act's definition of

aggravated felony, was unconstitutionally void for vagueness. This Decision and Order

addresses that remaining issue—Defendants'D/wqya-based challenges to their convictions

on Count 2 charging violations of 18 U.S.C. §§ 924(e)(I)(A)(i) and 2. Based on Second

Circuit precedent, this Court must deny Defendants' post-verdiet motions seeking to set

aside their convictions on Count 2.




                                          - I-
II.    BACKGROUND


       After a trial spanning four months, a jury convicted Defendants of all counts with

which they were charged in the Second Superseding Indictment, including Count 1

charging a conspiracy in violation ofthe Racketeer Influenced and Corrupt Organizations

Act("RICO"), 18U.S.C.§§ 1961            in connection with the operation ofthe Kingsmen

Motorcycle Club("KMC"),and Count 2 charging possession offirearms in furtherance of

the RICO conspiracy in violation of 18 U.S.C, §§ 924(c)(l)(A)(i) and 2. (Dkt. 1258; Dkt.

1259). The Second Superseding Indictment alleged that the RICO conspiracy charged in

Count 1 was a "crime of violence for which [the defendants] may be prosecuted in a court

of the United States." (Dkt. 33 at 30). Sentencing is scheduled for February 28, 2019.

(Dkt. 1409; Dkt. 1410; Dkt. 1411).

       On June 25, 2018,Defendants filed post-verdict motions pursuant to Federal Rules

of Criminal Procedure 29(c) and 33. (Dkt. 1322 (Enix); Dkt. 1325 (Pirk); Dkt. 1326

(Jenkins)). On August 1 and 3,2018,the Government filed responses in opposition to each

of Defendants' motions. (Dkt. 1367 (Enix 0pp.); Dkt. 1370 (Pirk 0pp.); Dkt. 1371

(Jenkins 0pp.)). On August 10,2018,Defendants each filed reply papers in further support

of their motions. (Dkt. 1379 (Jenkins Reply); Dkt. 1381 (Pirk Reply); Dkt. 1382 (Enix

Reply)). On August 17,2018,the Government filed a consolidated sur-reply. (Dkt. 1388).

Oral argument was held before the undersigned on August 21, 2018, at which time the

Court reserved decision. (Dkt. 1391).

       Among the issues raised by Defendants was a challenge to the Count 2 convictions

based on Dimaya, which was decided by the Supreme Court on April 17, 2018, when the

                                          -2-
parties and the Court were in the midst of this four-month trial. At the time the Court

charged the jury in this case (on May 15 and 16, 2018), the Second Circuit had not ruled

on the impact ofDimaya on a violation of 18 U.S.C. § 924(c), but about a week before that

jury charge, on May 9, 2018, the Second Circuit issued an amended decision in United

States V. Hill, 890 F.3d 51 (2d Cir. 20\%),petitionfor cert,filed(U.S. Nov. 20,2018)(No.

18-6798), removing its discussion about whether Hobbs Act robbery constituted a crime

ofviolence under § 924(c)(3)(B)and expressing no view as to whether that subsection was

void for vagueness. Id. at 53 n.2. In addition, at the time the Court charged the jury in this

case, only one circuit court had addressed the impact of Dimaya on § 924(c)—^the Tenth

Circuit Court of Appeals—and that court concluded that Dimaya's reasoning extended to

§ 924(c)(3)(B) and rendered the statute unconstitutionally vague. United States v. Salas,

889 F.3d 681,686(10th Cir.im),petitionfor cert,filed{U.S. Oct. 3,2018)(No. 18-428).

       Due to these developments, the Court posed special interrogatories to the jury

asking for specific findings as part of its consideration of Count 2, regarding the

racketeering activity(ifany)that each Defendant agreed would be committed by a member

of the conspiracy. Not all charged predicate acts were part of the questions posed to the

jury; only those that could potentially qualify as crimes of violence if charged as

substantive offenses—^namely murder(under New York and Florida law), robbery (under

New York and Florida law, and the Hobbs Act), and kidnapping(under Florida law).

       The jury returned a guilty verdict on Count 2 with respect to each Defendant. In

answering the special interrogatories, the jury found for each Defendant as follows:
       ■ Pirk agreed with at least one other member of the conspiracy that murder in

           violation of both New York and Florida law, robbery in violation of New York

          law,and Hobbs Act robbery,would be committed by a member ofthe conspiracy

          in the conduct ofthe affairs ofthe enterprise;

       ■ Jenkins agreed with at least one other member ofthe conspiracy that murder in

          violation of both New York and Florida law would be committed by a member

          ofthe conspiracy in the conduct ofthe affairs ofthe enterprise; and,

       ■ Enix agreed with at least one other member of the conspiracy that murder in

          violation of Florida law would be committed by a member ofthe conspiracy in

          the conduct ofthe affairs ofthe enterprise.

(Dkt. 1258 at 3-8). The jury otherwise answered "no" with respect to the questions posed

by the special interrogatories. (Jd.).

       In addition to the special interrogatories posed to thejury as part ofits consideration

of Count 2, pursuant to Apprendi v. New Jersey, 530 U.S. 466 (2000), the jury also was

asked to answer the following questions with respect to Pirk and Jenkins as part of its

consideration ofCount 1, due to the increase in the maximum penalty from 20 years to life

in prison in the event of a positive finding by the jury; whether the defendant under

consideration "as part of the racketeering conspiracy, committed, or aided, abetted,

counseled, commanded,induced, or procured" the murders ofPaul Maue and Daniel"DJ"

Szymanski on September 6,2014, in violation of New York law. (Dkt. 1258 at 1-2). The

jury answered "yes" for both murders with respect to Pirk and Jenkins. (Jd.).



                                            -4-
       After oral argument of the post-verdict motions, the Second Circuit issued its

decision in United States v. Barrett, 903 F.3d 166 (2d Cir. 201Z), petition for cert,filed

(U.S. Dec.3,2018)(No. 18-6985),addressing the impact ofDimaya on 18 U.S.C.§ 924(c).

A couple weeks later—on September 25, 2018—^this Court conducted a status conference

and agreed to accept further briefing and hear additional oral argument. (Dkt. 1408). The

Government and Enix filed simultaneous supplemental briefs on November 7,2018(Dkt.

1462 (Enix); Dkt. 1463 (Gov't)), and oral argument was held before the undersigned on

November 14, 2018(Dkt. 1465), at which time the Court reserved decision.

III.   THE TIMELINESS OF DEFENDANTS'DIMA F^I-BASED CHALLENGES


       The Government opposes Defendants' Dimaya-hasod challenges to the Count 2

convictions, arguing that the issue was not timely raised prior to trial as required by Fed.

R. Crim. P. 12(b)(3). (Dkt. 1367 at 4-7). The Court agrees with the Government that the

proper mechanism to raise this issue would have been a Rule 12(b)(3) pretrial motion, and

while Defendants could have raised the issue through such a motion, they did not.

Nevertheless, the Court concludes that Defendants have demonstrated good cause for the

failure to raise the issue and, accordingly, the motions directed to Count 2 based upon

Dimaya are not barred on timeliness grounds.

       Federal Rule of Criminal Procedure 12(b)(3) provides that "defenses, objections,

and requests must be raised by pretrial motion ifthe basis for the motion is then reasonably

available and the motion can be determined without a trial on the merits." Fed. R. Crim.

P. 12(b)(3). Examples are "defect[s] in instituting the prosecution" and "a defect in the

indictment or information." Fed. R. Crim. P. 12(b)(3)(A)-(B). Federal Rule of Criminal

                                           -5-
Procedure 12(c)(3) sets forth the consequences of failing to make a timely motion under

Rule 12(b)(3): "If a party does not meet the deadline for making a Rule 12(b)(3) motion,

the motion is untimely. But a court may consider the defense, objection, or request if the

party shows good cause." Fed. R. Crim. P. 12(c)(3).

       Defendants' contend that they have good cause for failing to raise the Dimaya issue

before trial because the Supreme Court decided Dimaya while the trial was underway, and

before that decision was issued, the Second Circuit had foreclosed the argument in United

States V. Hill, 832 F.3d 135 (2d Cir. 2016). In Hill, the Second Circuit concluded that

§ 924(c)(3)(B) was not void for vagueness wn&Qx Johnson v. United States, 135 S. Ct. 2551

(2015)(holding that increased sentence under residual clause of Armed Career Criminal

Act(ACCA)violated due process). Id. at 145. Further, the Hill court specifically stated

that it was unpersuaded by those cases—including the Ninth Circuit's decision in

Dimaya—^that had concluded § 16(b) was void for vagueness. Id. at 145-50. But after

Dimaya, on May 9, 2018, the Second Circuit amended Hill and eliminated the portion of

its decision that concluded that § 924(c)(3)(B) was not void for vagueness. See Hill, 890

F.3d at 53 n.2. In Defendants' view, based on the state of the law in the Second Circuit

during the pretrial phase, they had good cause for raising the Dimaya issue only during

trial, once it became clear that the issue was viable.




'      Counsel for Enix took the lead on briefing and arguing the Dimaya issues as part of
the post-verdict motions, but both Jenkins and Pirk joined in Enix's arguments. (Dkt.
1325-1 at 16; Dkt. 1326 at 8). Accordingly, even though the arguments are only set forth
with specificity in the briefing filed on behalf ofEnix,the Court refers to the challenges as
being lodged by all three Defendants.
                                            -6-
       The Court finds good cause for Defendants' failure to raise the issue concerning
§ 924(c)(3)(B)'s constitutionality pretrial. The Second Circuit had squarely foreclosed the
argument in its 2016 decision in Hill and rejected the Ninth Circuit's decision in Dimaya.
Given the status of the law in this Circuit, Defendants had no reason to question whether
§ 924(c)(3)(B) was void for vagueness; any such challenge would have been squarely
rejected under the 2016 decision in Hill. With the change in the law, the Court finds that

Defendants have presented good cause for their failure to raise the issue in a pretrial motion
to dismiss, and the Court will accordingly address the merits.

IV.    UNDER THIS CIRCUIT'S PATINOiCHIMURENGA PRECEDENT, THE
       RICO CONSPIRACY IS A CRIME OF VIOLENCE ON A TRADITIONAL
       CATEGORICAL APPLICATION OF § 924(c)(3)(A) AND § 924(c)(3)(B)2

       18 U.S.C. § 924(c) makes it a federal crime to use or carry a firearm during and in

relation to a crime ofviolence, or to possess a firearm in furtherance ofa crime ofviolence.

The statute, in subsection (c)(3), defines "crime of violence" as a federal offense that is a

felony and—



^      The Government has argued that at least for Pirk and Jenkins, the Court can
conclude that Count 1 is a crime ofviolence relying exclusively on § 924(c)(3)(A) because
ofthe sentencing factors involving the murders ofPaul Maue and Daniel "DJ" Szymanski
that were considered by the jury pursuant to Apprendi, 530 U.S. 466. According to the
Government,thejury's findings with respect to those sentencing factors caused the charged
RICO conspiracy to satisfy § 924(c)(3)(A)and categorically include as part ofits elements
"the use, attempted use, or threatened use of physical force against the person or property
of another." (Dkt. 1463 at 5-7). The Court specifically does not resolve the issue of
whether Count 1 is a crime of violence by exclusive reference to § 924(c)(3)(A). In other
words, the Court's findings in this Decision and Order necessarily rely on § 924(c)(3)(B).
If subsection (c)(3)(B) is ultimately declared unconstitutional, as some circuits have
concluded, see infra note 7, then the issue of whether the Apprendi factors nonetheless
qualify the RICO conspiracy as a crime of violence based solely on § 924(c)(3)(A) will
need to be resolved.
       (A)    has as an element the use, attempted use, or threatened use ofphysical
              force against the person or property of another, or

       (B)    that by its nature,involves a substantial risk that physical force against
              the person or property of another may be used in the course of
              committing the offense.

Clause"A"has been referred to as the "elements clause" or "force clause," and clause "B"

has been referred to as the "residual clause" or "risk-of-force clause." See Dimaya, 138 S.

Ct. at mi;Hill, 890 F.3d at 54 & n.5.

       "[I]t has long been the law in this circuit that a conspiracy to commit a crime of

violence is itself a crime of violence under 18 U.S.C. § 924(c)(3)." Barrett, 903 F.3d at

175.   Thus, "if a substantive offense is categorically a crime of violence under

§ 924(c)(3)(A)" then "a conspiracy to commit that crime, by its 'very nature' presents a

substantial risk of physical force, so as also to be a violent crime under § 924(c)(3)(B)."

Id. This precedent is based on United States v. Patino, 962 F.2d 263, 267(2d Cir. 1992),

and United States v. Chimurenga, 760 F.2d 400, 404 (2d Cir. 1985). According to the

Barrett court, neither D/maya nor Johnson require abandonment ofthe Patino!Chimurenga

precedent. 903 F.3d at 176. The "ordinary case" analysis that was found problematic in

Dimaya and Johnson is not utilized under the Patino!Chimurenga line of cases. Id. at 177.

Instead, this Circuit employs "traditional categorical analysis" to both § 924(c)(3)(A) and

§ 924(c)(3)(B):

       Focusing first on the object offense part of the agreement element, a court
       properly considers whether that offense is a categorically violent crime under
       § 924(c)(3)(A). If it is not, that is the end of the categorical inquiry. But if
       the object offense is itself categorically violent ... a court then turns its



                                            -8-
      attention to the agreement element's requirement for two or more persons to
      join in a common scheme to achieve the object.

Id. "[T]he agreement element of conspiracy so heightens the likelihood that the violent

objective will be achieved that the conspiracy itself can be held categorically to present a

substantial risk of physical force." Id.

       In other words, in this Circuit, a court evaluates whether the underlying object of

the conspiracy—in this case a RICO violation—is categorically a crime of violence. If it

is,then a conspiracy to commit that offense is also categorically a crime ofviolence without

having to resort to any "ordinary case" analysis. By its very nature, a conspiracy to commit

a crime of violence presents a "substantial risk that physical force against the person or

property of another may be used in the course of committing the offense." 18 U.S.C.

§ 924(c)(3)(B). Thus, a "traditional categorical approach" is used throughout the analysis

relying on both § 924(c)(3)(A) and § 924(c)(3)(B). See United States v. Elder, 88 F.3d

127,129(2d Cir. 1996)("We have held in several circumstances that conspiracy is itself a

crime ofviolence when its objectives are violent crimes or when its members intend to use

violent methods to achieve its goals.").^

       Applying these principles to this case, the Court first evaluates whether the object

offense of the conspiracy—a RICO violation—is categorically a crime of violence. The



^      In the post-verdict motion briefing. Defendants have argued that Second Circuit
case law finding that a RICO conspiracy constitutes a crime of violence based solely on
§ 924(c)(3)(A)is incorrect. (See, e.g., Dkt. 1462 at 8-12). Barrett appears to have clarified
some of the earlier Second Circuit precedent in this regard, explaining that both
§ 924(c)(3)(A) and § 924(c)(3)(B) are used in the analysis of whether a conspiracy is a
crime of violence, applying a traditional categorical approach to both clauses. 903 F.3d at
177 n.9 ("To the extent our precedent has not always been clear in identifying a
                                            -9-
law in this Circuit is clear—a court must look to the predicate offenses to determine

whether a RICO charge amounts to a crime of violence.'* United States v. Ivezaj, 568 F.3d

88,96(2d Cir. 2009). "[W]here the government proves(1)the commission ofat least two

acts ofracketeering and(2)at least two ofthose acts qualify as 'crime[s] ofviolence' under

§ 924(c), a § 1962 conviction serves as a predicate for a conviction under § 924(c)." Id.',

see United States v. Praddy, 729 F. App'x 21, 23 (2d Cir. 2018)("A racketeering

conspiracy is a crime of violence if at least one of its objects is committing a crime of

violence."), cert denied, 139 S. Ct. 185(2018); United States v. Scott, 681 F. App'x 89,95

(2d Cir. 2017)("Where, as here,the jury finds two RICO predicates constituting crimes of

violence have been proven, Ivezaj instructs us to treat the RICO offense as a crime of

violence, and Elder instructs us to treat the conspiracy to commit that offense—^that is, the




conspiracy's object offense as a violent crime under the elements definition of
§ 924(c)(3)(A), we do not pursue the point. We conclude only that, where, as here, the
elements establish an object offense as a categorical crime of violence under
§ 924(c)(3)(A), the conspiracy itself—^by virtue ofits agreement element—is a categorical
crime of violence under § 924(c)(3)(B).").

'*     Defendants have argued throughout their post-verdict briefing that the Second
Circuit case law that looks beyond the elements of the RICO statute and examines the
underlying predicate offenses to employ a "modified categorical approach" is not
consistent with Supreme Court precedent of Taylor v. United States, 495 U.S. 575(1990),
Mathis V. United States, 136 S. Ct. 2243 (2016), and Descamps v. United States, 570 U.S.
254 (2013). {See, e.g., Dkt. 1322-1 at 12-18; Dkt. 1462 at 12-18). This Court does not
suggest that Defendants' arguments lack merit. See generally United States v. Williams,
898 F.3d 323 (3d Cir. 2018) (discussing difficulties in applying teachings of Taylor,
Mathis, and Descamps to RICO statute). However, this Court is not writing on a clean
slate. The Court is bound by the very clear precedent in this Circuit that calls for an analysis
of the underlying predicate acts when determining whether a RICO offense constitutes a
crime of violence.


                                            -10
RICO conspiracy charged here—as a crime of violence as well."), cert, denied sub nom.

Smith V. United States, 138 S. Ct. 642(2018), reh'g denied, 138 S. Ct. 1182(2018), and

cert, denied sub nom. Hampton v. United States, 138 S. Ct. 642(2018), and cert, denied,

138 S. Ct. 643(2018).

       Here, the offense object—^the RICO violation—is a crime of violence because it

involved multiple racketeering acts that categorically qualify as crimes of violence,

including Hobbs Act robbery and murder under New York law.^ In other words, murder

under New York law and Hobbs Act robbery have as part of their elements the use,

attempted use, or threatened use of force, and Defendants have not attempted to argue

otherwise. See Hill, 890 F.3d at 56-60 (Hobbs Act robbery is categorically a crime of

violence under elements clause); Praddy, 729 F. App'x at 24 (attempted murder is

categorically a crime of violence under elements clause); Scott, 681 F. App'x at 95

(attempted murder in the second degree is categorically a crime ofviolence under elements

clause). As a result, a RICO conspiracy involving the predicate acts ofHobbs Act robbery




^      The Court does not reach the issue of whether the predicate acts of murder in
violation of Florida Statutes Annotated §§ 782.04(1)(A)(1), 782.04(l)(a)(2)(d)-(f), and
777.04(1)-(3), categorically constitute crimes of violence under § 924(c)(3)(A). While
murder or attempted murder in violation of those statutes include elements of the use,
attempted use, or threatened use of force, during closing arguments the Government
focused on conspiracy and solicitation to commit murder in violation of Florida law.
Nonetheless,the jury was free to reject the Govemment's theory ofthe case, and while the
jury concluded that all three Defendants violated these Florida statutes with respect to
murder,thejury was not asked to specifically identify the means by which the statutes were
violated {e.g., attempt, solicitation, conspiracy). Because it does not need to, the Court
does not reach a conclusion on whether the charged predicate acts of murder in violation
of Florida Statutes Annotated §§ 782.04(l)(a)(l), 782.04(1)(a)(2)(d)-(f), and 777.04(1)-
(3), satisfy the requirements of§ 924(c)(3)(A).
                                          - 11 -
and murder in violation of New York law categorically qualifies as a crime of violence

because it, by its nature, involves a substantial risk that physical force against the person

or property of another may be used in the course of committing the offense.

       Importantly, this conclusion is not dependent on which predicate acts each

Defendant specifically agreed would be committed as part of the RICO conspiracy. In

other words, the special interrogatories posed as part of Count 2 are relevant only insofar

as they identify which predicate acts the jury found were agreed upon as part ofthe RICO

conspiracy—each individual Defendant's agreement is not determinative. The Court

examines the conspiracy as a whole, not each Defendant separately.

      "[T]he agreement proscribed by section 1962(d)is [a] conspiracy to participate in a

charged enterprise's affairs, not[a] conspiracy to commit predicate acts." United States v.

Yannotti, 541 F.3d 112, 121 (2d Cir. 2008)(alterations in original)(quoting United States

V. Persico, 832 F.2d 705, 713 (2d Cir. 1987)). Nothing about the verdict sheet overrides

the body ofSecond Circuit caselaw that holds that"a conspirator need not be fully informed

about his co-conspirators' specific criminal acts provided that he agreed to participate in

the broader criminal conspiracy and the acts evincing participation were not outside ofthe

scope of the illegal agreement." Id. at 122. In other words, a conspirator need not have

full knowledge of all aspects ofthe conspiracy:

      [Tjhere is no rule requiring the government to prove that a conspirator knew
      of all criminal acts by insiders in furtherance ofthe conspiracy.
              No theory requires co-conspirators to have such knowledge. To be
      convicted as a conspirator, one must be shown to have possessed knowledge
      ofonly the general contours ofthe conspiracy.... While we have held that
      too little knowledge may undermine a conspiracy conviction, there is no
      requirement that a defendant must have been omniscient.

                                           - 12-
United States v. Zichettello, 208 F.3d 72, 100(2d Cir. 2000)(emphasis added); see United

States V. Ciccone, 312 F.3d 535, 542(2d Cir. 2002)(stating that "a conspirator charged

with racketeering conspiracy need not commit or even agree to commit the predicate acts

... to be found guilty ofthe racketeering conspiracy, for it suffices that he adopt[] the goal

of furthering or facilitating the criminal endeavor" (quotation omitted)). Thus, if the

charged RICO conspiracy qualifies as a crime of violence, then any member of the

conspiracy may be found guilty of violating § 924(c)by possessing firearms in furtherance

of that conspiracy, even if the defendant did not specifically agree to the commission of

violent predicate acts.^ In other words, the critical question is whether a defendant

possessed firearms in furtherance of the conspiracy or aided and abetted the same—^not

whether a defendant possessed firearms in furtherance of an underlying predicate act.

       Although the jury did not find that Enix agreed to the commission of murder under

New York law or Hobbs Act robbery, it didfind that he was part ofthe RICO conspiracy,

that the RICO conspiracy's objectives included crimes of violence(New York murder and

Hobbs Act robbery), and that Enix possessed firearms or aided and abetted the possession

of firearms in furtherance of the RICO conspiracy. Thus, under existing Second Circuit

precedent, Enix was found guilty of possessing firearms in furtherance of a crime of




^      In fact, the jury's findings with respect to the special interrogatories posed as part
of Count 2 are arguably irrelevant because the jury concluded as part of its consideration
of Count 1 that the murders of Paul Maue and Daniel "DJ" Szymanski were part of the
RICO conspiracy. In other words, the jury's fmdings with respect to those sentencing
factors as part of Count 1 support the conclusion that the RICO conspiracy constituted a
crime of violence.

                                            - 13-
violence, based upon a traditional categorical approach under § 924(c)(3)(A) and

§ 924(c)(3)(B). It does not matter whether Enix specifically agreed to the commission of

categorical crimes of violence involving the use, attempted use, or threatened use offorce.

The jury found Enix to be part ofa conspiracy that had as its objectives the commission of

categorical crimes of violence involving the use, attempted use, or threatened use offorce.

Thejury further found that the Government proved beyond a reasonable doubt the elements

necessary for Enix's conviction on Count 2. As a result, like Pirk and Jenkins, Enix was

guilty ofthe charges in Count 2, and Defendants' motion to set aside their convictions on

Count 2 must be denied.


V.     USING A CONDUCT-SPECIFIC APPROACH,THE RICO CONSPIRACY
       CONSTITUTED A CRIME OF VIOLENCE


       In Barrett, the Second Circuit alternatively concluded that even if the charged

conspiracy(in that case,Hobbs Act conspiracy)did not constitute a crime ofviolence based

upon a traditional categorial application of § 924(c)(3)(A) and § 924(c)(3)(B), the

defendant would not be entitled to relief:


       Section 924(c)(3)(B) can be applied to a defendant's case-specific conduct,
       with a jury making the requisite findings about the nature of the predicate
       offense and the attending risk ofphysical force being used in its commission.
       Such a conduct-specific approach avoids both the Sixth Amendment right-
       to-trial and due process vagueness concerns identified in Dimaya and
       Johnson.


903 F.3d at 178. The Barrett court recognized that Dimaya raised serious constitutional

questions as to the continued viability of a categorical approach to § 924(c)(3)(B) based

upon an "ordinary case" analysis. Id. However, both Dimaya and Johnson acknowledged

that there was no constitutional vagueness inherent in a substantial risk definition ofa crime

                                             - 14-
ofviolence when applied to case-specific conduct—or a defendant's "real-world conduct."

Id. at 178-79. As explained by the Second Circuit:

       Submitting § 924(c)(3)(B) determinations to trial juries for conduct-specific
       determinations thus avoids not only the constitutional vagueness concerns
       that Dimaya and Johnson located in the categorical ordinary-case standard,
       but also the Sixth Amendment right-to-trial concern that originally prompted
       the Supreme Court to mandate a categorical approach to residual definitions
       of crimes of violence.


/(fl?. at 179. Thus,the Barrett court concluded that § 924(c)(3)(B)was not unconstitutionally

vague.^

       Here, applying § 924(c)(3)(B) to Defendants' "real-world conduct," it is apparent

that they were involved in a conspiracy that had as part of its objectives crimes involving

a substantial risk that physical force against the person or property of another may be used

in the course of committing the offense—^whether those crimes be the dispute with the




'      The Court recognizes that notwithstanding Barrett, Defendants argue that
§ 924(c)(3)(B) is unconstitutionally vague and it is improper to apply a conduct-specific
approach. Nonetheless, this Court is bound by the Second Circuit's decision in Barrett.
Ultimately, the Supreme Court will likely resolve the issue concerning § 924(c)(3)(B)'s
constitutionality due to a developing circuit split on the issue. According to a recent
decision from the Second Circuit, ^ost-Dimaya the First and Eleventh Circuits have
recognized the constitutionality of § 924(c)(3)(B) based on a conduct-specific approach,
while the Fifth, Tenth,and District ofColumbia Circuits have concluded that the subsection
is unconstitutionally vague. United States v. Costa, No. 15-3292, 2018 WL 6304193, at
*2 n.*(Dec. 3, 2018)(citing United States v. Davis,903 F.3d 483,485-86(5th Cir. 2018),
petitionfor cert,filed(U.S. Oct. 3, 2018)(No. 18-431), United States v. Esketu, 898 F.3d
36,37-38(D.C. Cir. 2018), and United States v. Salas, 889 F.3d 681,686(10th Cir. 2018),
petition for cert, filed (U.S. Oct. 3, 2018) (No. 18-428), as finding the subsection
unconstitutional; and United States v. Douglas, 907 F.3d 1, 1 (1st Cir. 2018), and Ovalles
V. United States, 905 F.3d 1231, 1234(11th Cir. 2018)(en banc), as holding otherwise).
In addition, the Seventh Circuit prt-Dimaya took the position that § 924(c)(3)(B) was
unconstitutionally vague. United States v. Cardena,842 F.3d 959, 996(7th Cir. 2016).

                                           - 15-
Pagans in 2014 (serving as the basis for the racketeering acts involving murder under

Florida law), the shutdown of the KMC Springville chapter in June 2013 (serving as the

basis for the racketeering acts involving Hobbs Act robbery), the murders of Paul Maue

and Daniel "DJ" Szymanski in September 2014 (serving as the basis for the racketeering

acts involving murder under New York law), or any one of the number of other acts of

violence or attempted or threatened acts of violence that were depicted through the

evidence introduced at trial. As in Barrett,"violence was the very hallmark ofthe charged

conspiracy," 903 F.3d at 184—it was how the KMC operated and conducted its affairs.

       Defendants contend that because the jury was not specifically instructed on

§ 924(c)(3)(B), it would be improper to sustain their convictions using a conduct-specific

approach. (Dkt. 1462 at 4-6).^ In this case, consistent with Elder, the jury was charged

that a RICO conspiracy constituted a crime of violence ifone or more of"its objectives are

violent crimes or when its members intend to use violent methods to achieve its goals."

See 88 F.3d at 129. The Court instructed that if the jury found the defendant under

consideration guilty ofthe RICO conspiracy charged in Count 1,in thejury's consideration

of Count 2,they must:

       determine whether the government has proven that one or more ofthe objects
       of the racketeering conspiracy charged in Count 1 was committing a crime
       of violence. I instruct you that a crime of violence is defined as an offense
       that is a felony that has as an element the use, attempted use, or threatened

^      Defendants' argument concerning thejury instructions only pertains to the conduct-
specific approach—it is not applicable to the analysis set forth in the earlier part of this
Decision and Order which concludes that the convictions on Count 2 stand based upon a
traditional categorical application of § 924(c)(3)(A) and § 924(c)(3)(B) under the
PatinolChimurenga precedent.

                                           - 16-
       use ofphysicalforce against the person or property ofanother. As I will
       explain a bit later, you will be asked to make specific findings as to certain
       racketeering activity that the defendant under consideration agreed would be
       committed by a member of the conspiracy as part of your consideration of
       Count 2.


See Court's Final Charge(emphasis added).^

       Thus, in asking the jury to make its findings with respect to Count 2, the Court

instructed the jury that it needed to decide whether Count 1 was a crime of violence, but it

used the definition of crime of violence from § 924(c)(3)(A)as opposed to § 924(c)(3)(B).

In the Court's view, this means that the jury's understanding of the term "crime of

violence" was more restrictive than was otherwise required—a crime that has as an element

the use, attempted use, or threatened use of physical force against the person or property

ofanother, by its nature will involve a substantial risk that physical force against the person

or property of another may be used in the course of committing the offense. On the other

hand,the reverse is not necessarily true(i.e., a crime that by its nature involves a substantial

risk of force does not need to include as an element the use, attempted use, or threatened




^      Defendants raised the issue with respect to the jury charge for the first time in the
supplemental briefing submitted on November 7, 2018. During trial, the Government
requested that the Court incorporate the language from § 924(c)(3)(B)into its instructions.
At the time, based upon the caselaw developments in mid-May 2018, the Court was
uncertain as to the constitutionality of§ 924(c)(3)(B)and,therefore,the Court incorporated
into its instructions the language from the subsection of the statute that plainly withstood
constitutional scrutiny (§ 924(c)(3)(A)). Of note, there was no instruction on this issue
requested by Defendants that the Court declined to provide. At the charge conference.
Defendants maintained their position that Dimaya required dismissal of Count 2 and the
jury should not be charged on that count. In other words, the challenge now launched by
Defendants to the jury charge was not raised by Defendants during trial. Nonetheless, the
Court addresses Defendants' argument about the jury instructions without deciding
whether Defendants have properly preserved any such objections.
                                            - 17-
use of physical force). In other words, the language under § 924(c)(3)(B) covers conduct

that is broader than § 924(c)(3)(A), and it was the latter that was charged to the jury. As a

result, any error in the jury instructions on this point benefited Defendants by providing a

more restrictive definition of crime of violence.

       In any event,the evidence presented at trial and reflected in thejury's findings could

only support a finding that the charged conspiracy, by its nature, involved a substantial risk

of the use of physical force. Defendants were involved in murders in New York, Hobbs

Act robbery in New York, and conspiracy or solicitation of murder in Florida. Moreover,

separate and apart from the jury's specific findings, evidence was introduced at trial

depicting many other acts of violence and threats in furtherance of the RICO conspiracy.

Even in cases where the jury was not asked to make any findings as was requested ofthe

jury in this case, the Second Circuit has determined that the failure to instruct on the

conduct-specific approach under similar circumstances is harmless error. See United States

V. Climico, No. 14-4304-cr, 2018 WL 5371442, at *4 (2d Cir. Oct. 29, 2018)("While a

conduct-specific § 924(c)(3)(B) determination was not made by the jury here, any error in

failing to require the jury to make such a finding was harmless beyond a reasonable

doubt."); Barrett, 903 F.3d at 184 ("This real-world evidence can only support a finding

that the charged conspiracy, by its nature, involved a substantial risk ofthe use of physical

force. Indeed, no other conclusion is rationally possible. Thus, the failure to submit the

§ 924(c)(3) inquiry to the jury is necessarily harmless error beyond a reasonable doubt.").

This Court likewise concludes that any error in the jury charge was harmless beyond a

reasonable doubt.

                                           - 18-
VI.      CONCLUSION


      For the reasons set forth above, as well as the reasons set forth in the Court's

Decision and Order entered December 19, 2018 (Dkt. 1491), Defendants' post-verdict

motions(Dkt. 1322; Dkt. 1325; Dkt. 1326)are denied in their entirety.

      SO ORDERED.




                                               ELIZABETH
                                               United^states District Judge
Dated:       January 4, 2019
             Rochester, New York




                                        -19
